       Case 2:20-cv-01034-RDP-SGC Document 7 Filed 08/24/20 Page 1 of 1                                   FILED
                                                                                                 2020 Aug-24 PM 03:44
                                                                                                 U.S. DISTRICT COURT
                           UNITED STATES DISTRICT COURT                                              N.D. OF ALABAMA
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

 MARCUS D. MCQUEEN,                                 )
                                                    )
         Plaintiff,                                 )
                                                    )
 v.                                                 )    Case No. 2:20-cv-01034-RDP-SGC
                                                    )
 GROCERY STORE, et al.,                             )
                                                    )
         Defendants.                                )

                                  MEMORANDUM OPINION
       Plaintiff, Marcus D. McQueen, a prisoner at Fountain Correctional Facility, filed this action

pursuant to 42 U.S.C. § 1983.         (Doc. 1).    The Magistrate Judge entered a Report and

Recommendation on July 30, 2020, recommending this case be dismissed pursuant to the “three

strikes” rule codified at 28 U.S.C. § 1915(g). (Doc. 6). Although Plaintiff was advised of his right

to file objections to the Report and Recommendation within fourteen (14) days, that time has

expired with no objections having been filed. The court has thoroughly reviewed Plaintiff’s

complaint and is satisfied he has not alleged facts demonstrating he is “under imminent danger of

serious physical injury.” 28 U.S.C. § 1915(g).

       Having carefully reviewed and considered de novo all the materials in the court file,

including the Report and Recommendation, the court ADOPTS the Magistrate Judge’s Report and

ACCEPTS the Recommendation. Plaintiff’s motion to proceed in forma pauperis (Doc. 2) is due

to be denied. Furthermore, because Plaintiff failed to pay the filing and administrative fees totaling

$400.00 at the time he filed this complaint, this action is due to be dismissed without prejudice

pursuant to 28 U.S.C. § 1915(g). A separate final judgment will be entered.

       DONE and ORDERED this August 24, 2020.


                                               _________________________________
                                               R. DAVID PROCTOR
                                               UNITED STATES DISTRICT JUDGE
